      Case: 3:21-cv-00064-MPM-DAS Doc #: 4 Filed: 03/29/21 1 of 1 PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


DEVIN LADARIOUS ARRINGTON                                                             PETITIONER

V.                                                                  NO. 3:21-CV-00064-MPM-DAS

MDOC                                                                              RESPONDENT(S)


                                               ORDER

       Devin LaDarious Arrington has submitted a document that the court construes as a petition for

a writ of habeas corpus under 28 U.S.C. § 2254. The petitioner has not, however, used the court’s

standard form for such petitions. The court uses these forms for the expeditious administration of

habeas corpus petitions. As such, the petitioner must complete and return the enclosed form within

21 days. Failure to do so may lead to the dismissal of this case without prejudice.

       SO ORDERED, this, the 29th day of March, 2021.



                                               /s/ David A. Sanders
                                               UNITED STATES MAGISTRATE JUDGE
